            Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           :
                                           :
UNITED STATES OF AMERICA                  :
                                           :
      v.                                   : Case No. 1:19-CR-00125 (ABJ)
                                           :
GREGORY B. CRAIG,                         :
                                           :
            Defendant.                     :
                                           :
__________________________________________:

  GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION IN
        LIMINE TO EXCLUDE OPINION AND EXPERT TESTIMONY
                ON MEANING OF FARA OR OTHER LAW

          Heather Hunt is the government official to whom the defendant made false statements and

from whom he concealed material facts. Her testimony at trial will consist primarily of her

description of her communications with the defendant, why she asked him the questions she asked,

why she initially determined that he had to register as an agent of Ukraine, and why she ultimately

changed her mind and made the determination in January 2014 that he did not need to register. In

addition, the government will elicit her testimony about whether other facts would have made a

difference in her decision-making. None of this testimony is expert testimony, and all of this

testimony is proper.     The defendant’s motion in limine to restrict Hunt’s testimony should be

denied.

   I.        INTRODUCTION

          The defendant claims, incorrectly and without support, that “Ms. Hunt’s proposed

testimony is of course an expert opinion.”     Defendant’s Motion at 4. To the contrary, Hunt’s

testimony is squarely based on her particularized knowledge from her personal experience—both

in the Department of Justice for decades, and in her communications and interactions with the

                                                 1
          Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 2 of 9



defendant. As such, she is a fact witness and, to the extent that she offers an opinion, it would be

a lay witness opinion on materiality consistent with Federal Rule of Evidence 701.

       Most of Hunt’s testimony will be factual. She will describe her decades-long employment

by the Department of Justice, National Security Division’s Foreign Agents Registration Act Unit

(FARA Unit), as well as when FARA was enacted and its purpose. She will then recount her

communications with the defendant in 2013, when Hunt was the Chief of the FARA Unit. As part

of this testimony, the government will elicit testimony from Hunt about why she asked the

defendant certain questions about his media contacts and dissemination of the report he had written

for Ukraine. Similarly, Hunt will explain why, in a letter on September 5, 2013, Hunt concluded

that the defendant’s law firm was obligated to register as an agent of Ukraine, and why Hunt

reversed that determination in a letter in January 2014. None of this testimony will require Hunt

to offer any opinions, much less expert testimony.

       The government does, as it already explained in its filing (Dkt. No. 41), intend to elicit

Hunt’s opinion, based on her particularized knowledge from her personal experience, of whether

other hypothetical information might have been material to Hunt’s analysis of FARA in the

defendant’s case. This testimony is relevant and necessary to prove an element of the 18 U.S.C. §

1001(a)(1) offense charged: that the responsive information the defendant concealed from the

FARA Unit was material to its determination. Such testimony is common in cases in which the

materiality of facts leading to a determination is an issue, constitutes lay witness testimony under

Federal Rule of Evidence 701, and is entirely appropriate.

       The defendant’s motion in limine arbitrarily seeks to a restrict Hunt’s legitimate testimony,

and the government respectfully requests that the Court deny it.




                                                 2
           Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 3 of 9



   II.      ARGUMENT

            a. The government will not elicit Hunt’s opinion on whether the defendant had
               an obligation to register under FARA

         At trial, the government will prove that the defendant recommended a specific public

relations firm, FTI Consulting, to Ukraine, which Ukraine hired (Indictment, Dkt. No. 1 ¶ 18); that

the defendant was informed of the public relations strategy for the release of his report (Id. ¶ 28,

30, 31); that the defendant recommended that the report be given to a specific New York Times

reporter; that, consistent with FTI’s media strategy, the defendant reached out to that New York

Times reporter, hand-delivered to him an exclusive pre-publication copy of the report, and

provided the New York Times with an interview about the report (Id. ¶ 31, 37-40); and that as he

was doing so, the defendant reported back on these media contacts to an FTI employee who was

in turn updating Ukraine (Id. ¶ 39). The government does not plan to inform Hunt of these facts

at trial or to ask her whether, based on them, the defendant had an obligation to register as an agent

of Ukraine.

            b. It is entirely proper for Hunt to express an opinion about whether certain facts
               would have influenced her decision-making

         Contrary to the defendant’s claim, it is entirely proper for Hunt to offer her lay opinion

testimony on whether other facts—presented to her through hypotheticals—would have affected

her decision-making regarding whether the defendant had acted as an agent of Ukraine.

         Under Rule 701, a lay witness may offer an opinion if it is “(a) rationally based on the

witness’s perception; (b) helpful to clearly understanding the witness’s testimony or to determining

a fact in issue; and (c) not based on scientific, technical, or other specialized knowledge within the

scope of Rule 702.” Fed. R. Evid. 701. Such testimony can include responses to hypotheticals.

See United States v. Hill, 643 F.3d 807, 840-842 (11th Cir. 2011) (lay witnesses, from victim


                                                  3
          Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 4 of 9



lending institutions, properly testified about whether disclosure of misrepresentations in fraudulent

loan applications would have affected their decision to approve mortgage or loan).

       Courts    have    routinely      permitted   lay   testimony   regarding    whether    alleged

misrepresentations or omissions would have influenced decision-making. For instance, in United

States v. Kingston, 971 F.2d 481 (10th Cir. 1992), the Tenth Circuit determined that, in a case

involving violations of 18 U.S.C. § 1001, it was appropriate for government witnesses to “testify

as to whether certain truths, if known, would have influenced their decision-making for purposes

of 18 U.S.C. § 1001.” Id. at 486. The circuit court further explained that such testimony did not

constitute testimony on a legal matter, but rather, was relevant to the materiality of the defendant’s

false statements. Id. at 487; see also United States v. Locke, 643 F.3d 235, 240-241 (7th Cir. 2011)

(loan officers properly offered lay opinion testimony about materiality of false information on loan

applications); United States v. Matsumaru, 244 F.3d 1092, 1101-02 (9th Cir. 2001) (government

witnesses were permitted to offer lay opinion testimony about whether certain facts would have

affected decision to approve a visa).

       In this case, Hunt’s testimony about whether other facts would have affected her decision-

making—if opinion testimony at all—falls squarely within the provisions of Rule 701. Such

testimony is rationally based not only on Hunt’s perception from her extensive experience in the

FARA Unit, but on her personal involvement in the determination at issue. The testimony would

be helpful to the jury in understanding Hunt’s testimony and to determining a fact in issue: whether

the defendant’s false statements and omissions to Hunt—who was the Department’s decision-

maker—were material. As in Kingston, Hunt will be “testifying as to the materiality of the false

statements” made by the defendant, “not as to the law”. Id. at 487. The Court should deny the

defendant’s efforts to prevent Hunt’s testimony on this appropriate subject.



                                                    4
          Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 5 of 9



           c. Hunt may testify about why she asked certain questions of the defendant, why
              she determined that his firm was obligated to register under FARA, and why
              she reversed that determination

       The government does not plan elicit generalized testimony from Hunt about FARA, other

than a brief description of the statute and its purpose. But to the extent that Hunt discusses the

statute when explaining why she asked the defendant certain questions or made certain

determinations, such testimony is fact testimony that is entirely appropriate, and the defendant’s

efforts to preclude such testimony should fail.

                     1. Release or Distribution of the Report

       An important component of the FARA Unit’s inquiry into the defendant’s and his law

firm’s obligations to register under FARA was whether the defendant or anyone else at the firm

distributed or “disseminated” the report at Ukraine’s request or direction. For instance, in her

April 9, 2013, letter to the defendant regarding his possible obligation to register, Hunt specifically

asked, “To whom, if anyone, did your firm release or distribute the report and when?” Indeed, it

was in explaining why she posed this question in writing to the defendant that Hunt provided the

testimony on dissemination to which the defendant objects in his motion (at 8). See Hunt

3/21/2019 GJ Tr. 23:9-11 (“So focusing for a second on Number 1, why was it important to you

to know ‘to whom and if anybody, did your firm release or distribute the report and when?’”).

This context makes clear that Hunt’s grand jury testimony on this point was not expert testimony

or generalized discussion of the law—it was fact testimony in which Hunt explained why she asked

the defendant a question. At trial, she should be permitted to provide the same factual testimony.

       The defendant is of course entitled to cross-examine Hunt on the FARA Unit’s practices

and procedures, and her description of the reasons for the questions that she posed to the defendant.

But the defendant is not entitled to artificially restrict Hunt’s testimony because he does not like



                                                  5
          Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 6 of 9



the way the FARA Unit conducted its inquiry in 2013 or disagrees with her.1 Indeed, the

defendant’s true opportunity to challenge the way the FARA Unit reached determinations in 2013

would have been to be truthful and forthright in the face of the FARA Unit’s inquiry, and then to

challenge the FARA Unit’s determination if he disagreed with it on the law.

                     2. Potential Registrant’s Motive

       The defendant next objects (at 9-14) to Hunt’s grand jury testimony that, if repeated at trial,

would amount to lay opinion testimony as described in section II(b), supra—that is, Hunt’s lay

opinion that it would have made a difference in her determination of the defendant’s obligation to

register if she had known that Ukraine had asked the defendant to give his report to a New York

Times reporter and provide the New York Times with an interview. Such testimony is appropriate

for the reasons described above.

       The rest of the defendant’s motion’s section on this topic involves a legal analysis of FARA

based on an alternative set of facts from those before the Court.2 The evidence at trial will show


1
        The defendant appears to suggest that Hunt’s determination hinged on the legal meaning
of “dissemination.” That is incorrect. Hunt cited multiple bases for the determination in the
September 5, 2013 letter. The term dissemination is not relevant to some of those bases, including
the definition of “political activities” or “public relations counsel.” Id. at §§ 611(g), 611(o). The
term “dissemination” appears only in the definition of the term “publicity agent” (id. at § 611(h))
and the term “information-service employee” (id. at § 611(i)) and, in both cases, it is used in
connection with surrounding language that provides context as to its meaning. See id. at § 611(h)
(“The term ‘publicity agent’ includes any person who engages directly or indirectly in the
publication or dissemination of oral, visual, graphic, written, or pictorial information or matter of
any kind…”) (emphasis added); id. at § 612(i) (“The term ‘information-service employee’ includes
any person who is engaged in furnishing, disseminating, or publishing accounts, descriptions,
information, or data with respect to . . .”) (emphasis added).
2
        The defendant’s motion incorrectly contends he would have been required to register only
if the “predominant” purpose of his actions was to serve a foreign interest. The “predominant”
purpose language pertains to FARA’s commercial exemption provision, 22 U.S.C. § 613(d), which
does not apply when an agent is serving a foreign government, and does not apply generally to
FARA’s definition of an agent of a foreign principal, id. § 611(c)(1). Determination as to whether
a person must register under FARA involves two primary elements: first, whether the person was
                                                 6
            Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 7 of 9



that when the defendant contacted the New York Times on December 11, 2012, and offered a

trusted journalist an exclusive pre-publication copy of the report, the defendant was acting at

Ukraine’s request. He said so himself when he wrote to the journalist that “the Ukrainians have

determined that you should be given first look” at the report. Indictment, ECF No. 1 ¶ 38. In any

event, however, the defendant had the opportunity to provide Hunt with material information in

2013, and to argue that he still did not have to register under FARA. He chose instead to conceal

these facts from her.

                        3. Duty to Supplement

          The allegations against the defendant are not that after January 2014, the defendant failed

to supplement the information he had previously provided the FARA Unit. Accordingly, the

government does not plan to elicit Hunt’s opinion at trial about whether a potential registrant has

an ongoing duty to supplement his statements to the FARA Unit after the FARA Unit has made a

determination.



   III.      CONCLUSION

          For the reasons described above, the defendant’s motion in limine should be denied to the

extent that it seeks to prevent Hunt from offering lay opinion testimony relevant to materiality, or




acting as an agent of a foreign principal—that is, a person acting “at the order, request, or under
the direction or control, of a foreign principal,” id.; and second, whether the person was engaged
in one of the specified actions under FARA—that is, engaging in political activities or acting as a
public relations counsel, publicity agent, or information-service employee for or in the interests of
a foreign principal. Id. at § 611(c)(1)(i)-(ii). Determining the latter element is not a question of
whether the person’s predominant purpose was to benefit a foreign principal, but rather whether
the person’s actions were taken, at least in part, to benefit his foreign principal.


                                                   7
         Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 8 of 9



from offering factual testimony explaining why she asked certain questions or made certain

determinations.

                                  Respectfully submitted,

                                  JESSIE K. LIU
                                  UNITED STATES ATTORNEY
                                  D.C. Bar Number 472845


                                  By: /s/ Molly Gaston
                                  FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                                  MOLLY GASTON (VA 78506)
                                  Assistant United States Attorneys
                                  United States Attorney’s Office
                                  555 Fourth Street, N.W.
                                  Washington, D.C. 20530
                                  Telephone: 202-252-7698/202-252-7803
                                  Fernando.Campoamor-Sanchez@usdoj.gov
                                  Molly.Gaston@usdoj.gov


                                  JOHN C. DEMERS
                                  ASSISTANT ATTORNEY GENERAL


                                  By: /s/ Jason B.A. McCullough
                                  JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                  Trial Attorney
                                  Department of Justice
                                  National Security Division
                                  950 Pennsylvania Ave NW
                                  Washington, D.C. 20530
                                  Telephone: 202-616-1051
                                  Jason.McCullough@usdoj.gov

Dated: July 11, 2019




                                            8
         Case 1:19-cr-00125-ABJ Document 59 Filed 07/11/19 Page 9 of 9



                                    Certificate of Service

      I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Response in
Opposition to Defendant’s Motion in Limine to Exclude Opinion and Expert Testimony on
Meaning of FARA or Other Law has been sent to counsel for the defendant on July 11, 2019.


                                           /s/ Molly Gaston
                                           Molly Gaston
                                           Assistant United States Attorney




                                              9
